Citation Nr: 0209088	
Decision Date: 08/05/02    Archive Date: 08/12/02

DOCKET NO.  99-16 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an effective date prior to December 16, 1994, 
for the grant of service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1943 to April 
1945.  The veteran died in May 1986 and the appellant is his 
widow.  

This matter was originally before the Board of Veterans' 
Appeals (Board) on appeal from an August 1997 rating decision 
by a Department of Veterans Affairs (VA) Regional Office 
(RO).  A notice of disagreement was received in September 
1997, a statement of the case was issued in August 1999, and 
a substantive appeal was received in August 1999.  In a 
December 12, 2000, decision, the Board denied the veteran's 
claim of entitlement to an effective date prior to December 
16, 1994, for the grant of service connection for the cause 
of the veteran's death.  In a May 2001 Order, the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") vacated the Board's 
December 12, 2000, decision and remanded the matter to the 
Board for further consideration in accordance with the 
Veterans Claims Assistance Act of 2000.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2001).  


FINDINGS OF FACT

1.  In a December 1992 decision, the Board determined that 
new and material evidence had not been presented to reopen 
the appellant's claim of entitlement to service connection 
for the cause of the veteran's death.  

2.  In a July 1994 decision, the Court affirmed the Board's 
December 1992 decision.  

3.  On December 16, 1994, the RO received a statement from 
the veteran's private treating physician in support of the 
appellant's claim.  The statement was accepted by the RO as a 
reopened claim.  

4.  In an August 1997 decision, the Board determined that new 
and material evidence had been presented to reopen the 
appellant's claim and granted entitlement to service 
connection for the cause of the veteran's death.  

5.  In an August 1997 rating action, the RO effectuated the 
Board's decision and established December 16, 1994 as the 
effective date for the grant of service connection for the 
cause of the veteran's death.  


CONCLUSIONS OF LAW

1.  The July 1994 decision of the Court, which affirmed a 
December 1992 Board decision finding that no new and material 
evidence had been presented to reopen the appellant's claim 
of entitlement to service connection for the cause of the 
veteran's death, is final.  38 U.S.C.A. §§ 7252, 7292 (West 
1991 & Supp. 2001).

2.  The criteria for an effective date prior to December 16, 
1994, for the grant of entitlement to service connection for 
the cause of the veteran's death have not been met.  
38 U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.400 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The intended effect of the new regulation is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes VA 
treatment records, treatise evidence, an independent medical 
opinion, as well as a private medical opinion.  
Significantly, no additional pertinent evidence has been 
identified by the appellant as relevant to the issue on 
appeal.  In a May 2002 letter to the appellant, the Board 
notified her that she had 90 days to submit any additional 
evidence or argument in support of her claim.  In a May 2002 
response, the appellant indicated that she did not have 
anything else to submit and requested that the Board proceed 
immediately with readjudication of her claim.  Under these 
circumstances, no further action is necessary to assist the 
appellant with her claim.  

Furthermore, the appellant has been notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to an earlier effective date for the grant of 
service connection for the cause of the veteran's death.  The 
discussions in the rating decision and statement of the case 
have informed the appellant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  The 
Board therefore finds that the notice requirements of the new 
law have been met.  

The Board has reviewed the facts of this case in light of the 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the appellant in 
the development of the claim and has notified her of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the appellant 
or her representative for further argument as the Board's 
consideration of the new law and new regulations in the first 
instance does not prejudice the appellant.  See generally 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC No. 16-92 (July 24, 1992).

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

Analysis

The appellant asserts that she should be awarded service 
connection for the cause of the veteran's death from a date 
prior to December 16, 1994.  She contends that she has 
continuously prosecuted her claim for this benefit since the 
veteran's death in May 1986 and that service connection was 
finally granted based on a correction of facts, not the 
submission of new and material evidence.

A review of the record reflects that the veteran died in May 
1986.  The death certificate notes the immediate cause of 
death as cardiopulmonary arrest due to respiratory 
insufficiency, due to pulmonary fibrosis-idiopathic.  At the 
time of his death, the veteran was service-connected for 
chronic bronchial asthma, evaluated as 30 percent disabling.  

The appellant filed her initial claim of entitlement to 
service connection for the cause of the veteran's death in 
July 1986.  In an October 1986 rating action, the RO denied 
entitlement to service connection for the cause of the 
veteran's death.  The appellant filed a notice of 
disagreement in October 1986, a statement of the case was 
issued in November 1986, and a substantive appeal was 
received in December 1986.  In August 1987, the Board denied 
the appellant's claim of entitlement to service connection 
for the cause of the veteran's death.  

The appellant submitted additional evidence consisting of a 
transcript from a television documentary on asthma and filed 
a motion for reconsideration in July 1988.  The appellant's 
motion for reconsideration was granted and in a July 1990 
decision, the Board again denied entitlement to service 
connection for the cause of the veteran's death.  

The appellant submitted a lay affidavit from a friend of the 
veteran in August 1990.  In September 1990, the RO denied 
entitlement to service connection for the cause of the 
veteran's death.  A notice of disagreement was received in 
October 1990, a statement of the case was issued in December 
1990, and a substantive appeal was received in January 1991.  
The Board obtained an independent medical opinion in 
September 1992.  In a December 1992 decision, the Board 
determined that the new and material evidence had not been 
submitted to reopen the claim of entitlement to service 
connection for the cause of the veteran's death.  The 
appellant's motion for reconsideration was denied by the 
Board in August 1993.  The appellant subsequently appealed 
the Board's December 1992 decision to the Court.  In a July 
15, 1994 decision, the Court affirmed the Board's December 
1992 decision.  

On December 16, 1994, the RO received a medical statement 
from the veteran's private treating physician indicating that 
the veteran's service-connected chronic asthmatic lung 
condition ultimately contributed to his death.  The RO 
interpreted this statement as a reopened claim and continued 
to deny entitlement to service connection for the cause of 
the veteran's death in an October 1995 rating action.  A 
notice of disagreement was received in November 1995, a 
statement of the case was issued in December 1995, and a 
substantive appeal was received in December 1995.  Service 
connection for the cause of the veteran's death was 
ultimately granted in an August 1997 Board decision.  In an 
August 1997 rating decision, the RO effectuated the Board's 
grant of service connection for the cause of the veteran's 
death and established an effective date of December 16, 1994.  
As previously noted, the appellant has appealed the 
assignment of a December 16, 1994 effective date, asserting 
that an effective date back to 1986 is warranted.  

Generally, the effective date for an award of service 
connection is governed by 38 U.S.C.A. § 5110(a), which 
provides that unless specifically provided otherwise, the 
effective date of an award based on an original claim, a 
claim reopened after final adjudication, or a claim for an 
increase of compensation shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
the receipt of the application therefor.  38 U.S.C.A. 
§ 5110(a).  The effective date of an award based on a claim 
reopened after final disallowance shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor or the date 
entitlement arose, whichever is later.  See 38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(q)(1)(ii), (r).  

The evidence of record demonstrates that although the 
appellant has continued to seek entitlement to service 
connection for the cause of the veteran's death since 1986, 
those claims were denied by Board decisions dated in August 
1987, July 1990, and December 1992.  The December 1992 
decision determined that new and material evidence had not 
been presented to reopen the appellant's claim of entitlement 
to service connection for the cause of the veteran's death.  
That determination was affirmed by the Court in July 1994.  
The appellant did not appeal the Court's July 1994 decision; 
thus, it became final.  See 38 U.S.C.A. §§ 7252, 7292.  The 
appellant submitted additional evidence to the record 
following the Court's July 1994 decision, specifically a 
statement from the veteran's private treating physician 
indicating a relationship between the cause of the veteran's 
death and service-connected chronic bronchial asthma.  That 
evidence was received by the RO on December 16, 1994 and 
interpreted as a reopened claim in light of the Court's 
recent denial of the appellant's claim.  The Board 
subsequently determined that the private physician statement 
was new and material evidence and granted service connection 
for the cause of the veteran's death.  

As previously noted, the effective date of an award of 
disability compensation based upon a claim reopened after 
final disallowance shall be the date of the RO's receipt of 
the claim or the date entitlement arose, whichever is later.  
See 38 C.F.R. § 3.400(q)(1)(ii), (r).  The record clearly 
demonstrates that the Court's July 1994 decision became final 
and additional evidence was subsequently submitted in support 
of the appellant's claim.  The newly submitted evidence, 
received on December 16, 1994, was accepted by the RO as a 
reopened claim.  In an August 1997 decision, the Board 
determined that new and material evidence had been submitted 
and granted entitlement to service connection for the cause 
of the veteran's death.  Thus, under the applicable law and 
regulation, the earliest date from which the benefit sought 
can be granted is the date of receipt of the reopened claim, 
December 16, 1994.  See 38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.  

Accordingly, the Board finds no basis upon which to assign an 
effective date prior to December 16, 1994, for the grant of 
service connection for the cause of the veteran's death.  The 
Board notes that a remand of this claim is not warranted as 
there is no indication or allegation of any evidence or 
reopened claim submitted in support of the appellant's claim 
after the Court's final July 1994 decision and before the 
December 16, 1994, receipt of the statement from the 
veteran's private physician.  


ORDER

The appeal is denied.  


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

